Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KOUROSH SALEHI on 2/16/2021.
The application has been amended as follows: 
Amend the abstract by deleting the phrase “(Fig. 6)” in line 16.
Cancel claim 15.
Amend claim 1 line 8 to add a phrase:
determining a position of a tip of the particle removal tool with an optical device prior to conveying the particle removal tool over a location of the foreign particle
Amend claim 1 line 9 to change “a location” to “the location”:  
conveying the particle removal tool with the tool gripper over [a] the location of the foreign particle
Amend claim 6 line 2 to add the word “the”:
separate from the tool gripper and the particle removal tool

ALLOWABLE SUBJECT MATTER
Claims 1-3 and 5-14, subject to examiner’s amendment, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest fairly the subject matter of claim 1 and claim 7, the independent claims. The most relevant prior art is SUNG, which teaches gripping a particle removal tool (roller 124 having tacky surface) with a tool gripper (equipment 122); determining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714